This appellant was charged with, and convicted of, the offense of robbery, in that he *Page 126 
feloniously took $35, the property of Sam Naro, from his person, and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same. The jury fixed his punishment at imprisonment in the penitentiary for a term of twenty years. Judgment of conviction was accordingly pronounced and entered. From said judgment, this appeal was taken.
Insistences of error are predicated upon the refusal by the trial court to give several special charges, requested in writing, and on the action of the court in overruling the motion for a new trial. As to these points of decision, we are without authority to consider them. There is no bill of exceptions in the transcript, in the absence of which this court cannot review the rulings of the lower court upon the matters here complained of. This results upon the appeal here being confined to the record proper. The record being regular in all things and without error, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.